Title: From George Washington to William Pearce, 3 August 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] Augt 3d 1794
               
               I removed to this place On Wednesday last, in order to avoid the heat of the City of Philadelphia. It is probable I shall remain
                  
                  here until about the middle of September—but letters will come to me as regularly as if I had remained in the City.
               Your letter of the 27th Ulto, and the reports, I received yesterday as usual; & wish the rains we have been complaining of, may not be much wanted before the end of this month; as the weather since that fall, has put on the appearance of drought—which, if it happens, will be almost as injurious to the Crop of Corn as if those rains had not fallen.
               If your Corn ground has got foul by the rains which have fallen, or even if they are not perfectly clean, I had rather, although it will inevitably delay your seeding, put off sowing Wheat—or any thing else indeed—until it is clean, light and in good order for the reception of them: for I have never found any thing but disappointed hopes from a contrary practice; which has long decided me in an opinion that to aim at the cultivation of more ground than one can, under almost any circumstances, master completely, is not the certain way to make sure, or even large Crops; but an infallible one to destroy the land. I have long been convinced moreover, that if the same labour, & expence of manure, &ca, (which in the common mode of management in Virginia) was bestowed on 50 acres of land, that is now scattered over an 100, that the former would be more profitable & productive to the owner. What I would be understood to mean by this is, that a field not more than half prepared for a crop—the Crop not more than half tilled—& the ground but indifferently manured, will not produce as much as the half of it would, if these were bestowed in full proportion to the requirements of the land. If ones means is equal to the accomplishment of the whole there can be no doubt in that case—but that the whole will double the half. All I mean to express is that whatever is attempted, should be well executed as it respects Crops—and as it respects meadows & other improvements, to complete, & make good as one goes. It was not my intention to apply what I have here said, to the state in which you have described your Corn ground to be under from so much rain, or to any particular case; but as general observations which I am persuaded will hold good in all cases. An essential object with every farmer ought to be the destruction of weeds. His arable and pasture grds should produce nothing but grain, pulse if he raises them, vegitables of different sorts, according to his designs, and grasses. Nothing
                  
                  then but deep and frequent plowing, hoeing, & hand weeding, can eradicate weeds; & such other trash as foul, & exhaust the fields, & diminish the Crops: and these, neither in season, in quantity, or quality can be given, if more is undertaken than the force & means are competent to. I am glad to hear that the young Timothy is beginning to shew itself in the New Meadows. It is an ardent wish of mine to have the whole well covered with grass—free from Sprouts & weeds, and smooth for the scythe. How does the Clover which was sown with the Oats at Mansion house come on?  Does the Potatoes at that place look well?  & what is the general appearance of them at the Farms?
               Crow has been applying to Colonel Ball (near Leesburgh in Loudoun County) for a place—if therefore, he or McKoy remains, it will only be because (after enquiry) they find they cannot do better. I would have you therefore, make your agreements with whomsoever you may think will answer your purposes on the Eastern shore, or elsewhere, conclusive, otherwise you may meet with some disappointment; and at a late hour perhaps, be obliged to put up with any you can get. For your own ease & satisfaction, I am persuaded you will endeavor to provide men of good character; and such as have the reputation of being industrious, sober, & knowing in the management of Negros, and other concerns of a farm. These things being ascertained to your own Satisfaction, is all I require; as you know what has been, or ought to be given for such Overlookers as I stand in need of.
               It seems to me, to be indispensibly necessary that some person should be engaged in place of Thomas Green, to look after my Carpenters; for in the manner they conduct under his Superintendancy, it would be for my interest to set them free, rather than give them their victuals and cloaths. James, by the Reports, has been 9 days I perceive, in plaining the floors of the house in town—Muclas (besides what was done to it before) Six days paving, & sanding the Cellar which a man in Philadelphia wd have done in less than as many hours. Davis eight or nine days papering, and so on: whilst Green himself, & the others, appear determined (as it would seem to me) to make the new house at Union farm a standing job for the Summer; as the Chimney, & underpinning will, more than probably be, for Davis the sametime. When this last work is done, that is, underpinning the
                  
                  house, it must be remembered that air holes is left in it, to prevent the Sleepers from rotting.
               It may not be amiss to say beforehand, that no trifling character (unless he means to tread in the footsteps of Green) will do for an Overlooker of these workmen. Besides the usual requisites of skill, honesty, sobriety & industry, he must be a man of temper, firmness, & resolution. for it is not to be expected that men who have been in the habits of such extreme idleness so long probably of a great deal of villainy can be recovered from it without prudent management, & much resolution, properly tempered. I do not mean that a person in the place of Green should be employed before his year expires, unless his conduct, in the meantime should, in your judgment, indispensibly require it.
               I would not have you engage any person in the room of Butler yet, though it would be but fair & candid to let him know, that by his age, inactivity, and unacquaintedness with the management of Negros, it would not suit me to continue him longer than for the term he stands engaged, at present. If it suits him equally to go away before the expiration of that term, I would, in that case, write to the farmer I have mentioned to you in my two last letters, to see if he is still disengaged, and would go there—But unless Butler’s inclination leads him to go, I shall neither require it, nor write to the other.
               As soon as you are able to fix upon the precise time at which you shall leave Mount Vernon for the Eastern shore, mention it in a letter, & when it is probable you will be back, that I may regulate my letters accordingly.
               The Bacon & other things which you sent up to Alexandria are arrived in good order, in the City of Philadelphia.
               I have nothing more to add than that, as this is the critical month for Corn, which is also a plant that is subject to great & sudden changes, my desire is that you will mention the appearance of it in every letter you write. I want also to know how the Buck Wheat, sown for Seed, has come up, & looks?  and whether, of that you turned in as a manure, there was seed enough ripe to stock the ground again with this plant. I am Your friend &ca
               
                  Go: Washington
               
            